
	
		II
		112th CONGRESS
		1st Session
		S. 1287
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2011
			Mr. DeMint (for himself,
			 Mr. Lee, and Mr. Paul) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To treat gold and silver coins used as
		  legal tender in the same manner as United States currency for taxation
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sound Money Promotion
			 Act.
		2.Gold and silver coins
			 that are legal tender not subject to taxation
			(a)In
			 generalGold and silver coins declared legal tender by the
			 Federal Government or any State government shall not be subject to
			 taxation.
			(b)Conforming
			 amendmentSection 1(h)(5) of
			 the Internal Revenue Code of 1986 is amended—
				(1)by striking (as defined in section
			 408(m) without regard to paragraph (3) thereof) in subparagraph (A),
			 and
				(2)by adding at the end the following new
			 subparagraph:
					
						(C)CollectibleFor purposes of this paragraph, the term
				collectible has the meaning given such term by section 408(m),
				determined without regard to subparagraphs (A)(iii), (A)(iv), and
				(B).
						.
				(c)Effective
			 dateThe provisions of, and
			 amendments made by, this section shall take effect on the date of the enactment
			 of this Act.
			
